Beasley, Judge,
concurring specially.
I concur because the evidence connecting Holland with possession of marijuana, other than the evidence that he was present and, by a reasonable inference, was spending the night in the trailer when the marijuana was seized, are statements of the deceased trailer renter Barney Stevens. His statements to the landlord and the police, who both testified, that he wanted “Randy” and “Glenda” and their *119marijuana out of the trailer and to regain possession of the trailer himself, were admitted solely for the purpose of explaining conduct. Whether that was a correct ruling or not, the point is that this evidence was not admitted for its substantive value as to defendant’s guilt.
Decided November 19, 1987
Rehearing denied December 1, 1987
James A. Meaney III, for appellant.
David L. Lomenick, Jr., District Attorney, David J. Dunn, Assistant District Attorney, for appellee.
It is arguable that it was generally admissible, as declarations against Stevens’ own interest, OCGA § 24-3-8, because he was advising his landlord and the law enforcement officers that there was marijuana in his trailer. This would lend that character of trustworthiness to the statements which, together with the other prerequisite of necessity occasioned by Stevens’ death before trial, might overcome a hearsay objection. See Irby v. Brooks, 246 Ga. 794, 796 (I) (273 SE2d 183) (1980); Gentile v. Miller, Stevenson & Steinichen, 182 Ga. App. 690, 692 (1) (356 SE2d 666) (1987). But even if this were the case, the exclusion of this evidence as substantive evidence of possession precluded a finding of guilt beyond a reasonable doubt.